[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                   FILED
                      ________________________ U.S.          COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                           AUGUST 10, 2007
                             No. 04-11434
                                                           THOMAS K. KAHN
                         Non-Argument Calendar                  CLERK
                       ________________________

                    D.C. Docket No. 03-20291-CR-DLG

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

     versus


LAVAN MAURICE WALKER,

                                                       Defendant-Appellant.

                      __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (August 10, 2007)

                    ON REMAND FROM THE
              SUPREME COURT OF THE UNITED STATES

Before TJOFLAT, HULL and WILSON, Circuit Judge.

PER CURIAM:
      This case is before the court for further consideration in light of United

States v. Booker, 543 U.S. 220, 125 S.Ct. 738 (2005). When this case was

previously before us, we affirmed appellant’s convictions on two counts of

possession with intent to distribute heroin, one count of possession of a firearm in

furtherance of a drug trafficking crime, and one count of possession of a firearm

by a convicted felon. United States v. Walker, 125 Fed.Appx. 977 (Table) (11th

Cir. 2004). We now reinstate that decision.

      In appealing his convictions, appellant did not challenge his sentences. He

attempted to do so after the case had been fully briefed, however, by filing a

motion for leave to file a supplemental brief challenging his sentences in light of

Blakely v. Washington, 524 U.S. 296, 124 S.Ct. 1531 (2004). His motion was

denied. Appellant contends that the Supreme Court’s mandate, directing that we

give further consideration to his appeal in light of Booker, requires that we review

his sentences – as if he had challenged them in a timely manner in United States v.

Walker. We disagree. There is nothing in the Supreme Court’s remand order that

requires us to treat appellant’s appeal as if he had challenged the constitutionality

of his sentences under Booker. In the absence of such requirement, “we apply our

well-established rule that issues and contentions not timely raised in the briefs are




                                          2
deemed abandoned.” United States v. Dockery, 401 F.3d 1261 (11th Cir. 2005).

See also, United States v. Nealy, 232 F.3d 825 (11th Cir. 2000).

      OPINION REINSTATED.




                                         3